Walton, J.
Indictment for larceny. Former convictions are alleged, with a view, undoubtedly, to increased punishment. The question is whether there is such a material variance between the description in the indictment of the court before which the former convictions were had, and the descriptions of it in the records offered in proof, as will prevent such increased punishment. We think there is not. We think the words used in the indictment are the exact equivalents of those used in the records.
The objection that there was n"o proof of the identity of the defendant with the person of the same name mentioned in the records, is not open to the defendant. The exceptions do not show whether there was or was not such proof at the trial. Nor do they show that any such objection was then made.

Exceptions overruled.

Appleton, C. J., Dickerson, Barrows, Danforth and Yirgin, JJ., concurred.